

	

		II

		109th CONGRESS

		1st Session

		S. 1198

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Ms. Stabenow (for

			 herself and Mr. Levin) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Solid Waste Disposal Act to

		  authorize States to restrict receipt of foreign municipal solid waste, to

		  implement the Agreement Concerning the Transboundary Movement of Hazardous

		  Waste between the United States and Canada, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 International Solid Waste Importation

			 and Management Act of 2005.

		2.Canadian municipal

			 solid waste

			(a)In

			 generalSubtitle D of the

			 Solid Waste Disposal Act

			 (42 U.S.C.

			 6941 et seq.) is amended by adding at the end the

			 following:

				

					4011.Foreign municipal

				solid waste

						(a)DefinitionsIn this section:

							(1)AgreementThe term Agreement

				means—

								(A)the Agreement Concerning the Transboundary

				Movement of Hazardous Waste between the United States and Canada, signed at

				Ottawa on October 28, 1986 (TIAS 11099) and amended on November 25, 1992;

				and

								(B)any regulations promulgated and orders

				issued to implement and enforce that Agreement.

								(2)Foreign

				municipal solid wasteThe

				term foreign municipal solid waste means municipal solid waste

				that is generated outside of the United States.

							(3)Municipal solid

				waste

								(A)In

				generalThe term

				municipal solid waste means—

									(i)material discarded for disposal by—

										(I)households (including single and

				multifamily residences); and

										(II)public lodgings such as hotels and motels;

				and

										(ii)material discarded for disposal that was

				generated by commercial, institutional, and industrial sources, to the extent

				that the material—

										(I)(aa)is essentially the same as material

				described in clause (i); or

											(bb)is collected and disposed of with material

				described in clause (i) as part of a normal municipal solid waste collection

				service; and

											(II)is not subject to regulation under subtitle

				C.

										(B)InclusionsThe term municipal solid waste

				includes—

									(i)appliances;

									(ii)clothing;

									(iii)consumer product packaging;

									(iv)cosmetics;

									(v)debris resulting from construction,

				remodeling, repair, or demolition of a structure;

									(vi)disposable diapers;

									(vii)food containers made of glass or

				metal;

									(viii)food waste;

									(ix)household hazardous waste;

									(x)office supplies;

									(xi)paper; and

									(xii)yard waste.

									(C)ExclusionsThe term municipal solid waste

				does not include—

									(i)solid waste identified or listed as a

				hazardous waste under section 3001, except for household hazardous

				waste;

									(ii)solid waste, including contaminated soil

				and debris, resulting from—

										(I)a response action taken under section 104

				or 106 of the Comprehensive Environmental Response, Compensation, and Liability

				Act (42 U.S.C.

				9604, 9606);

										(II)a response action taken under a State law

				with authorities comparable to the authorities contained in either of those

				sections; or

										(III)a corrective action taken under this

				Act;

										(iii)recyclable material—

										(I)that has been separated, at the source of

				the material, from waste destined for disposal; or

										(II)that has been managed separately from waste

				destined for disposal, including scrap rubber to be used as a fuel

				source;

										(iv)a material or product returned from a

				dispenser or distributor to the manufacturer or an agent of the manufacturer

				for credit, evaluation, and possible potential reuse;

									(v)solid waste that is—

										(I)generated by an industrial facility;

				and

										(II)transported for the purpose of treatment,

				storage, or disposal to a facility (which facility is in compliance with

				applicable State and local land use and zoning laws and regulations) or

				facility unit—

											(aa)that is owned or operated by the generator

				of the waste;

											(bb)that is located on property owned by the

				generator of the waste or a company with which the generator is affiliated;

				or

											(cc)the capacity of which is contractually

				dedicated exclusively to a specific generator;

											(vi)medical waste that is segregated from or

				not mixed with solid waste;

									(vii)sewage sludge or residuals from a sewage

				treatment plant;

									(viii)combustion ash generated by a resource

				recovery facility or municipal incinerator; or

									(ix)waste from a manufacturing or processing

				(including pollution control) operation that is not essentially the same as

				waste normally generated by households.

									(b)Management of

				foreign municipal solid waste

							(1)State

				action

								(A)In

				generalExcept as provided in

				paragraph (2) and subject to subparagraph (B), until the date on which the

				Administrator promulgates regulations to implement and enforce the Agreement

				(including notice and consent provisions of the Agreement), a State may enact 1

				or more laws, promulgate regulations, or issue orders imposing limitations on

				the receipt and disposal of foreign municipal solid waste within the

				State.

								(B)No effect on

				existing authorityA State

				law, regulation, or order that is enacted, promulgated, or issued before the

				date on which the Administrator promulgates regulations under subparagraph

				(A)—

									(i)may continue in effect after that date;

				and

									(ii)shall not be affected by the regulations

				promulgated by the Administrator.

									(2)Effect on

				interstate and foreign commerceNo State action taken in accordance with

				this section shall be considered—

								(A)to impose an undue burden on interstate or

				foreign commerce; or

								(B)to otherwise impair, restrain, or

				discriminate against interstate or foreign commerce.

								(3)Trade and treaty

				obligationsNothing in this

				section affects, replaces, or amends prior law relating to the need for

				consistency with international trade obligations.

							(c)Authority of

				Administrator

							(1)In

				generalBeginning immediately

				after the date of enactment of this section, the Administrator shall—

								(A)perform the functions of the Designated

				Authority of the United States described in the Agreement with respect to the

				importation and exportation of municipal solid waste under the Agreement;

				and

								(B)implement and enforce the Agreement

				(including notice and consent provisions of the Agreement).

								(2)RegulationsNot later than 2 years after the date of

				enactment of this section, the Administrator shall promulgate final regulations

				with respect to the responsibilities of the Administrator under paragraph

				(1).

							(3)Consent to

				importationIn considering

				whether to consent to the importation of Canadian municipal solid waste under

				article 3(c) of the Agreement, the Administrator shall—

								(A)give substantial weight to the views of

				each State into which the foreign municipal solid waste is to be imported, and

				consider the views of the local government with jurisdiction over the location

				at which the waste is to be disposed;

								(B)consider the impact of the importation

				on—

									(i)continued public support for and adherence

				to State and local recycling programs;

									(ii)landfill capacity as provided in

				comprehensive waste management plans;

									(iii)air emissions from increased vehicular

				traffic; and

									(iv)road deterioration from increased vehicular

				traffic; and

									(C)consider the impact of the importation

				on—

									(i)homeland security;

									(ii)public health; and

									(iii)the environment.

									(4)Actions in

				violation of the agreementNo

				person shall import, transport, or export municipal solid waste for final

				disposal or for incineration in violation of the Agreement.

							(d)Compliance

				orders

							(1)In

				generalIf, on the basis of

				any information, the Administrator determines that any person has violated or

				is in violation of this section, the Administrator may—

								(A)issue an order assessing a civil penalty

				for any past or current violation, requiring compliance immediately or within a

				specified time period, or both; or

								(B)commence a civil action in the United

				States district court in the district in which the violation occurred for

				appropriate relief, including a temporary or permanent injunction.

								(2)SpecificityAny order issued pursuant to this

				subsection shall state with reasonable specificity the nature of the

				violation.

							(3)Maximum amount

				of penaltyAny penalty

				assessed in an order described in paragraph (1) shall not exceed $25,000 per

				day of noncompliance for each violation.

							(4)Penalty

				assessmentIn assessing a

				penalty under paragraph (1), the Administrator shall take into account the

				seriousness of the violation and any good faith efforts to comply with

				applicable requirements.

							(e)Public

				hearing

							(1)In

				generalAny order issued

				under this section shall become final unless, not later than 30 days after the

				date on which the order is served, 1 or more persons named in the order request

				a public hearing.

							(2)Procedure for

				hearingThe

				Administrator—

								(A)shall promptly conduct a public hearing on

				receipt of a request under paragraph (1);

								(B)in connection with any proceeding under

				this section, may issue subpoenas for the attendance and testimony of witnesses

				and the production of relevant papers, books, and documents; and

								(C)may promulgate rules for discovery

				procedures.

								(f)Violation of

				compliance ordersIf a

				violator fails to take corrective action within the time specified in a

				compliance order issued under this section, the Administrator may assess a

				civil penalty of not more than $25,000 for each day of continued noncompliance

				with the

				order.

						.

			(b)Conforming

			 amendmentThe table of

			 contents of the Solid Waste Disposal

			 Act (42 U.S.C. prec. 6901) is amended by adding after the item

			 relating to section 4010 the following:

				

					

						Sec. 4011. Foreign municipal

				solid

				waste

					

					.

			

